From this decree an appeal was made on the following grounds :
First,' — Because, the bill, contains on express charge that the bill of sale spoken of was executed upon the condition, that it was tobe void incase the complainant returned from South-Carolina to Georgia.
Second, — Because it was without consideration. Third,' — Because the defendant never claimed any right under it, until several years after it was executed.
Fourth,. — Because there was fraud in]} keeping, the note concealed, and eventually pretending’it was lost.
Fifth, — Because even if the bill of sale should he decreed to be void, notwithstanding the above reasons: yet the complainant, had a right to receive the consideration money for the negroes, the note having been endorsed in trust for himself only conditionally.
Sixth, — Because the award was not accoi’ding to the submission.
Seventh, — Because there was fraud in procuring the award.
Eighth, — Because the complainant had a right to, an award in his favor.
Ninth, — Because the bill contained equity which defendant ought to have been compelled to answer.
The appeal ivas heard by the Chancellors Desaussurc, Gaillard and Yv aties.
The court after argument delivered ,'tho following decree:
The court have considered this case, and arc of opinion, that tjie complainant stated such a case in his bill, as entitled him to a full and distinct answer. The bill charges fraud, and undue advantage taken of (ho complainant. These charges are grave and ought to be answered. The demurrer is an admission of the facts charged ; and the court is not prepared to say that in *255Such a case it cannot give relief. It is obvious that an examination into the justice of the case could not be obtained on the demurrer.
It is tliefore ordered and adjudged,, that the decree in the circuit court be reversed* and that the demurroi* be over-ruled.